Order entered February 14, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00987-CV

     IN THE INTEREST OF B.L.Z.P., J.D, JR., AND J.D., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-09241

                                     ORDER

      Before the Court is appellants’ February 11, 2022 motion to abate the appeal

to allow for the filing of a supplemental clerk’s record containing a copy of the

trial court’s findings of fact and conclusions of law or, if findings and conclusions

have not been filed, to allow the trial court an opportunity to file them. Because

the trial court’s docket sheet included in the clerk’s record reflects findings and

conclusions were filed November 18, 2021, we GRANT the motion to the extent

we ORDER Dallas County District Clerk Felicia Pitre to file, no later than

February 24, 2022, a supplemental clerk’s record containing a copy of the trial
court’s findings of fact and conclusions of law. We EXTEND THE DEADLINE

for filing appellants’ brief to March 7, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                                 /s/   BONNIE LEE GOLDSTEIN
                                                       JUSTICE